 

[tex10-9logo.jpg]

 

DEFINED CONTRIBUTION RETIREMENT PLAN

 

This Camden National Corporation Amended and Restated Defined Contribution
Retirement Plan (the “Plan”), effective as of February 26, 2013 is an amendment
and restatement of the Camden National Corporation Defined Contribution
Retirement Plan, originally effective January 1, 2008. The Plan is maintained
for the benefit of a select group of management employees of the Company and its
participating Subsidiaries, in order to provide such employees with certain
deferred compensation benefits. The Plan is an unfunded deferred compensation
plan that is intended to qualify for the exemptions provided in sections 201,
301, and 401 of ERISA and is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended. This Plan is a component plan of the
Camden National Corporation 2012 Equity and Incentive Plan (the “2012 Incentive
Plan”). Except as specifically provided herein, this Plan shall be subject to
and governed by all the terms and conditions of the 2012 Incentive Plan,
including the powers of the Committee set forth in Section 2(b) of the 2012
Incentive Plan. Capitalized terms in this Plan shall have the meaning specified
in the 2012 Incentive Plan, unless a different meaning is specified herein.

 

SECTION 1: DEFINITIONS

 

These words and phrases shall have these meanings unless a different meaning is
plainly required by the context:

 

1.1“Beneficiary” shall mean the person or persons entitled to receive the
balance credited to a Participant’s Account under the Plan upon the death of the
Participant, as provided in Section 5.2.

 

1.2“Bonus” shall mean the performance-based compensation paid to participants
under the Executive Incentive Plan.

 

1.3“Change of Control” shall mean:

(a)Any person or more than one person acting as a group becomes the beneficial
owner (directly or indirectly) of more than 50% of the voting equity interests
in the Company;

(b)Any person or more than one person acting as a group acquires within any
12-month period 30% or more of the total voting equity interests in the Company;

(c)Any person or more than one person acting as a group acquires during any
12-month period assets from the Company that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition; or

(d)The majority of the Board is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the Board before
the date of such appointment or election.



 

Page 1

 

 

1.4“Compensation” shall mean gross salary and Bonus payable before pre-tax
deferrals with respect to other benefit plans and deferred compensation
arrangements, excluding imputed income and any items of extraordinary
compensation determined by the Administrator to be excluded for purposes of this
Plan.

 

1.5"Disability" shall have the same meaning as provided in the 2012 Incentive
Plan for Awards that are determined to be subject to Code Section 409A.   

1.6“Employer” shall mean the Company and each participating Subsidiary. At such
times and under such conditions as the Board may direct, one or more other
Subsidiary may become participating Subsidiaries or a participating Subsidiary
may be withdrawn from the Plan.

 

1.7“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific section of ERISA shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.



1.8“Participant” shall mean an Employee who has become a Participant in the Plan
pursuant to Section 2.1 and has not ceased to be a Participant pursuant to
Section 2.2.



1.9“Participant’s Account” or “Account” shall mean, as to any Participant, the
separate account maintained on the books of the Company in order to reflect his
or her interest under the Plan.

 

1.10“Plan” shall mean the Defined Contribution Retirement Plan, as set forth in
this instrument and as hereafter amended from time to time.

 

1.11“Plan Year” shall mean the calendar year.

 

1.12“Termination of Employment” shall mean a reduction in the services provided
by the Participant to the Employer to a level that is 20% or less than the level
of services so provided for the 36 months immediately preceding such reduction.

 

SECTION 2: PARTICIPATION



2.1Participation. Participation in the Plan by an Employee must be approved by
the Committee and will begin as of January 1 of the Plan Year following approval
by the Committee.



2.2Termination of Participation. An Employee who has become a Participant shall
remain a Participant until his or her entire Vested Amount (as defined below) is
distributed or forfeited, as applicable.

 

SECTION 3: PARTICIPANT’S ACCOUNT



3.1At the direction of the Committee, there shall be established and maintained
an Account on the books of the Company for each Participant.

 

Page 2

 

 

3.2Annually, on March 15 (or the closest business day to March 15), beginning
during the first year of participation in the Plan, the Committee will credit
each Participant’s Account with an amount equal to ten (10) percent of the
Participant’s Compensation in the prior calendar year. This date will be
referenced as the Grant Date.

 

3.3Annual credits to a Participant’s Account, based on the amount in Section
3.2, shall be denominated in Deferred Stock Awards (rounded down to the nearest
whole share) based on the fair market value of the Company Stock on the Grant
Date.

 

3.4Each Participant shall be furnished with periodic statements of his or her
Account, at least annually, reflecting the status of his or her interest in the
Plan.

 

SECTION 4: VESTING AND FORFEITURE

 

4.1Vesting in a Participant’s Account is based on years of participation in the
Plan. Vesting occurs ratably (rounded to the nearest percent) over the period
from the first day of participation until the Participant reaches age 65, at
which time the Participant is one hundred (100) percent vested. Each Participant
will be furnished with a copy of his or her unique vesting schedule upon
approval for participation by the Committee, which will show the Vested
Percentage for each anniversary.

 

4.2Anything to the contrary in this Plan notwithstanding, the balance in the
Account will be immediately forfeited, and all rights of the Participant and his
or her beneficiaries hereunder shall become null and void, if the Participant’s
employment with the Company is terminated for Cause.

 

SECTION 5: DISTRIBUTIONS



5.1No distributions shall be made from the Account of a Participant until the
Participant Terminates Employment with the Company, except as provided in
Section 10 below. The portion of the Account to be distributed will be equal to
the Deferred Stock Awards in the Account times the Vested Percentage from
Section 4.1, the result being the Vested Amount. The Vested Amount will be
reduced by the amount required to be withheld for income taxes, and the net
Vested Amount will be distributed in shares of Company Stock. Amounts
contributed to Participants’ accounts prior to 2014 shall be distributed in one
lump sum distribution within ninety (90) days of the Termination of Employment,
except as provided in Section 5.5 below. For amounts contributed to
Participants’ accounts in 2014 and thereafter, a Participant may elect to have
the amounts distributed in installments over 5, 10 or 15 years.  Such election
shall be irrevocably made no later than December 31, 2013, except that, with
respect to the first year in which an individual becomes a Participant in this
Plan, that Participant shall make his or her election, with respect to future
compensation only, within 30 days of becoming a Participant. All shares of
Company Stock that are distributed to “insiders” (as that term is defined in the
Securities and Exchange Act of 1933) shall be subject to the rules and
regulations about the purchase and sale of Company Stock.

 

Page 3

 

 

5.2If the Participant terminates employment due to death or Disability, the
Account will be one hundred (100) percent vested regardless of the actual years
of participation in the Plan. The Participant may designate in writing a
Beneficiary to receive any distribution which may become payable as the result
of the Participant’s death. If no Beneficiary designation is in effect upon the
Participant’s death, the Beneficiary shall be the Participant’s estate.

 

5.3Effect of a Change of Control. If there is a Change of Control, then,
notwithstanding any other provision of this Plan, each Participant’s Account
will be one hundred (100) percent vested.



·Vesting shall be accelerated to one hundred (100) percent effective upon the
Change of Control.

·The Change of Control itself shall not constitute a distributable event, except
with respect to a special Plan termination under Section 10.4.

 

5.4If a Participant under the Plan qualifies as a “Specified Employee” as
defined in Code Section 409A, and the stock of the Company or any affiliate is
publicly traded, no distribution may be made hereunder until six (6) months
after the Participant’s separation from service as defined under Code Section
409A (or, if earlier, the date of death of the Participant).

 

5.5Notwithstanding any other provision in this Plan to the contrary, no
distributions may be made under this Plan prior to the occurrence of a
distribution event as defined in Code Section 409A(a)(2), except and to the
extent that the Plan may currently allow or hereafter be amended to allow an
acceleration of payment under one of the applicable exceptions contained in
Treasury Regulation Section 1.409A-3(j)(4).

 

SECTION 6: BENEFIT CLAIM AND APPEAL PROCEDURES

 

6.1Claim for Benefits. The following Claim and Appeal Procedures are intended to
satisfy the minimum standards of Section 503 of ERISA pursuant to which
individuals or estates may claim Plan benefits and appeal denials of such
claims. Any claim for benefits or other rights under the Plan shall be made in
writing to the Administrator. If such claim is wholly or partially denied by the
Administrator, the Administrator shall, within a reasonable period of time, but
not later than sixty (60) days after receipt of the claim, notify the claimant
of the denial of the claim. Such notice of denial shall be in writing and shall
contain:

 

a.The specific reason or reasons for the denial of the claim;

b.A reference to the relevant Plan provisions upon which the denial is based;

c.A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and

d.An explanation of the Plan’s claim review procedure.

 

Page 4

 

 

6.2Requests for Review of a Denial of a Claim.  Upon the receipt by the claimant
of written notice of the denial of a claim, the claimant may within ninety (90)
days file a written request to the Administrator requesting a review of the
denial of the claim. Such review shall include a hearing if deemed necessary by
the Administrator. In connection with the claimant’s appeal of the denial of his
or her claim, the claimant may review relevant documents and may submit issues
and comments in writing. To provide for fair review and a full record, the
claimant must submit in writing all facts, reasons and arguments in support of
his or her position within the time allowed for filing a written request for
review. All issues and matters not raised for review will be deemed waived by
the claimant.

 

6.3Decision upon Review of a Denial of a Claim.  The Administrator shall render
a decision on the claim review promptly, but no more than sixty (60) days after
the receipt of the claimant’s request for review, unless special circumstances
(such as the need to hold a hearing) require an extension of time, in which case
the sixty (60) day period shall be extended to one hundred-twenty (120) days.
Such decision shall:

 

a.Include specific reasons for the decision;

b.Be written in a manner calculated to be understood by the claimant; and

c.Contain specific references to the relevant Plan provisions upon which the
decision is based.

 

The decision of the Administrator shall be final and binding in all respects on
the Company, the claimant and any other person claiming an interest in the Plan
through or on behalf of the claimant.

 

6.4Mediation and Litigation of Disputes.

 

a.Mediation. If a claimant is not satisfied with the denial of his or her claim
under the review procedures of Section 6.3, the claimant and the Company may try
to settle the claim in good faith through mediation administered by the American
Arbitration Association under its Commercial Mediation Procedures. The parties
shall share equally the mediator’s costs and fees, and bear separately their own
respective costs of mediation. All mediation shall be conducted at a mutually
agreeable convenient location within the State of Maine. Mediation records shall
not be admissible in any subsequent litigation and the positions of the parties
taken in mediation shall not be binding or taken as any concession,
representation or waiver, outside of the mediation process.

 

b.Litigation. No litigation may be commenced by or on behalf of a claimant with
respect to this Plan until after the claim review and mediation process
described in this Section 6 has been exhausted. Judicial review of Administrator
action shall be limited to whether the Administrator acted in an arbitrary and
capricious manner.

 

SECTION 7: FUNDING



7.1Unfunded Plan. All amounts credited to a Participant’s Account under the Plan
shall continue for all purposes to be a part of the general assets of the
Company. The interest of the Participant in his or her Account, including his or
her right to distribution thereof, shall be an unsecured claim against the
general assets of the Company. Although the Company may choose to invest a
portion of its general assets for purposes of enabling it to make distributions
under the Plan, nothing contained in the Plan shall give any Participant or
beneficiary any interest in or claim against any specific assets of the Company.

 

Page 5

 

  

SECTION 8: MODIFICATION OR TERMINATION OF PLAN



8.1Right to Amend or Terminate. The Plan may be amended in whole or in part by a
written instrument adopted by the Board (or the Board’s designee) at any time.
Notice of any material amendment shall be given in writing to each Participant.
No amendment shall retroactively decrease either the balance of a Participant’s
Account or a Participant’s interest in his or her Account as existing
immediately prior to the later of the effective date or adoption date of such
amendment. No amendment shall change the time or form of any payment due
hereunder unless such change conforms to the requirements of Code Section 409A.

 

8.2Company’s Right to Terminate. The Company reserves the sole right to
terminate the Plan, in whole or in part, by action of its Board at any time. In
the event of any such termination, each affected Participant shall maintain his
or her vesting percentage in his or her Plan Accounts determined as of the Plan
termination date, and shall be entitled to receive a distribution upon the
occurrence of the first Code Section 409A distributable event thereafter.
Consequently, the Account of each affected Participant shall be distributed in
the manner provided in Section 5 to the extent such Plan termination may be
treated as a distributable event under Code Section 409A. Notwithstanding the
foregoing, any distributions upon a Plan termination hereunder shall be made in
such time and manner, and subject to such other conditions (if any are
applicable), as will comply with the termination rules under Treasury Regulation
1.409A-3(j)(4)(ix).

 

8.3Special Termination. Notwithstanding any other provisions of the Plan to the
contrary, the Plan shall terminate if:



 

a.It is determined to the satisfaction of the Committee that the Plan no longer
qualifies as a “top hat” plan (that is, an unfunded deferred compensation plan
designed solely to benefit a select group of management or highly compensated
employees) so as to minimize ERISA regulation; or

 

b.A Change of Control occurs and any resulting successor to the Company does not
assume the Plan.

 

In such event, the Plan shall terminate as of the date of such Committee
determination or Change of Control.

 

If the Plan termination is due to a Change of Control that qualifies as a
distributable event under Code Section 409A, then all Participants’ Accounts
shall be distributed upon such Change of Control in accordance with Section 5
above as if the Participant had incurred a Termination of Employment on the date
of such Change of Control.

 

For any other special Plan termination under this Section 8.3, no further
credits shall be made under the Plan after the date of such Plan termination,
and distribution of each Participant’s Account shall be made as of the earliest
possible distributable event applicable thereafter under Section 5, except with
respect to any Participant whose Account is assumed by or transferred to another
top hat plan established or maintained by the Company or any successor or
affiliate of the Company.

 

Page 6

 

 

Notwithstanding the foregoing, any distributions upon a Plan termination
hereunder shall be made only at such time and in such manner, and subject to
such other conditions (if any are applicable), as will comply with Code
Section 409A and regulations thereunder.

 

SECTION 9: CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICIATION

 

9.1As a condition of this Agreement, the Executive hereby covenants and agrees
that he or she will abide by the terms of the separately executed
Confidentiality, Non-Competition and Non-Solicitation Agreement
(“Non-Competition Agreement”). If the Executive breaches the Non-Competition
Agreement in any way, any and all benefits and awards due to the Executive under
the terms of this Agreement shall be void and forfeited. Any benefits previously
distributed to the Executive under this Agreement (“Prior Payments”) shall be
subject to automatic recoupment, and the Executive shall immediately return
Prior Payments to the Company.

 

SECTION 10: GENERAL PROVISIONS



10.1Inalienability. In no event may either a Participant, a former Participant
or his or her beneficiary, spouse or estate sell, transfer, anticipate, assign,
hypothecate, or otherwise dispose of any right or interest under the Plan; and
such rights and interests shall not at any time be subject to the claims of
creditors nor be liable to attachment, execution or other legal process.
Accordingly, for example, a Participant’s interest in the Plan is not
transferable pursuant to a domestic relations order.



10.2Rights and Duties. Neither the Employer nor the Committee shall be subject
to any liability or duty under the Plan except as expressly provided in the
Plan, or for any action taken, omitted or suffered in good faith.

 

10.3No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, nor any action of the Employer or the Committee, shall
be held or construed to confer upon any individual any right to be continued as
an Employee nor, upon dismissal, any right or interest in any specific assets of
the Employer other than as provided in the Plan. The Employer expressly reserves
the right to discharge any Employee at any time.

 

10.4Apportionment of Costs and Duties. All acts required of the Employer under
the Plan may be performed by the Company for itself and its Subsidiaries, and
the costs of the Plan may be equitably apportioned by the Committee among the
Company and the other participating Subsidiaries. Whenever the Employer is
permitted or required under the terms of the Plan to do or perform any act,
matter or thing, it shall be done and performed by any officer or employee of
the Employer who is thereunto duly authorized by the Board.

 

10.5Applicable Law. The provisions of the Plan with the laws of the State of
Maine, to the extent not preempted by federal law.



10.6Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provisions of the
Plan, and in lieu of each provision which is held invalid or unenforceable,
there shall be added as part of the Plan a provision that shall be as similar in
terms to such invalid or unenforceable provision as may be possible and be
valid, legal, and enforceable.

 

Page 7

 

 

10.7Captions. The captions contained in, and the table of contents prefixed to,
the Plan are inserted only as a matter of convenience and for reference and in
no way define, limit, enlarge or describe the scope or intent of the Plan, nor
in any way shall affect the construction of any provision of the Plan.

 

10.8Compliance with Code Section 409A. This Plan constitutes a so-called
non-qualified deferred compensation plan as defined in Code Section 409A and is
intended to comply with the requirements of Code Section 409A. Any
interpretations or administrative action required under this Plan shall be made
in a manner so as to continue the qualification of the Plan under Code Section
409A and the Treasury Regulations thereunder.

 

EXECUTION

 

IN WITNESS WHEREOF, this Plan, having been first duly adopted by the Board, is
hereby executed below by a duly authorized officer of the Company on this 26th
day of February, to take effect as of February 26, 2013.

 

CAMDEN NATIONAL CORPORATION               Dated:   By:         President & CEO  
      SEEN AND AGREED TO:                     Executive   Date

 

Page 8

